Citation Nr: 0934675	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for burn scar, right 
hand.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In April 2009, the Veteran testified during a Board hearing 
before the undersigned Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

During this hearing, the Veteran's representative notified 
the Board of the Veteran's intention to withdraw her claim on 
appeal and to pursue a claim of entitlement to service 
connection for an injured right hand.  The Board has 
considered the recent decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Boggs v. 
Peake, 520 F. 3d 1330 (Fed. Cir. 2008).  In that decision, 
the Federal Circuit held that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two 
claims must be considered independently.  While her claim on 
appeal involves a burn scar on her right hand, the new claim 
she submits involves a claimed injury to her right hand 
arising out of a fight with fellow soldiers.  While the Board 
took testimony on this matter, it must refer the issue of 
entitlement to service connection for an injured right hand 
to the RO for initial adjudication.  See Godfrey v. Brown, 7 
Vet. App. 398, 410 (1995) (holding the Board did not err in 
referring one matter to the RO because the Board did not have 
appellate jurisdiction to review the veteran's claim of 
entitlement to benefits under section 1110 for that matter 
and lacked jurisdiction to adjudicate the merits of that 
claim).

FINDING OF FACT

On April 21, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant that a withdrawal of the appeal for whether new and 
material evidence has been submitted to reopen a claim for 
service connection for burn scar, right hand is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for burn scar, right 
hand have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  During her Board 
hearing in April 2009, the Veteran's service representative 
told the undersigned that the Veteran wished to withdraw her 
appeal for whether new and material evidence has been 
submitted to reopen a claim for service connection for burn 
scar, right hand and that communication has now been reduced 
to writing as it appears in the hearing transcript.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal of this issue and it 
is dismissed.


ORDER

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for burn 
scar, right hand is dismissed.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


